Order entered June 4, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00786-CR

                         STEVEN WAYNE SIMMONS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 422nd Judicial District Court
                               Kaufman County, Texas
                        Trial Court Cause No. 16-90142-422-F

                                          ORDER
      Before the Court is the State’s June 1, 2018 second motion to extend time to file its brief.

We GRANT the motion and ORDER the brief filed on or before June 11, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE